GOODRICH, Circuit Judge
(dissenting).
There is a sharp distinction made in the law between the law which governs the nature of a contract, including its assignability, and the law which is looked to to determine whether a given transaction assigns the contractual rights. The latter question is determined by the law of place of assignment; the former by the place of contracting. See Restatement, Conflict of Laws, § 348 and following.
We think that analogy is in point here and marks the line where Clearfield Trust Co. v. United States, 1943, 318 U.S. 363, 63 S.Ct. 573, 87 L.Ed. 838 is applicable and where it is not.
We think that the Clearfield Trust case has this much to do with the set of facts here and no more. This was a bond issued by the United States or by a government corporation under its authority. The nature of the obligation, we think, is controlled by United States law and the rights and duties of the United States as a party is a matter for federal legislation and regulations. We do not think that the rights of transferees among each other in a transaction taking place in Pennsylvania is a matter of federal law at all but is governed by the law of the state where the operative facts occurred. See Clearfield Trust Co. v. United States, supra, 318 U.S. at page 367, 63 S.Ct. 573. See also United States v. Guaranty Trust Co., 1934, 293 U.S. 340, 346, 55 S. Ct. 221, 79 L.Ed. 415.
Our analysis of the case, then, would proceed as follows:
I. Were These Bonds Overdue?
The first question in the case has to do with the effect of the fact that these bonds had been called for redemption on May 1, 1944. By the time they came into the hands of these defendants in 1948 there were interest coupons attached to the bonds which by their terms were overdue. It appears that there was nothing on the face of these bonds to indicate that they had been called. It also appears that the effect of the calling of the bonds was to stop the liability of the ob-ligor to pay interest on them.1
*304Was this “overdue paper” ? If the paper was overdue, it is quite clear that there can be no such thing as a holder in due course 2 and that anyone who interferes with the rights of the true owner is liable for conversion under the same circumstances that he would be liable for conversion of any other chattel.3 Overdue paper is- “negotiable” in the sense that it -can be transferred, if bearer paper, by transfer of possession, if order paper, by endorsement and delivery, in the same way as if it were not overdue. But one acquires under those circumstances no special rights from the fact that he is dealing with negotiable paper except that if he takes from a person who is a holder in due course he succeeds to that person’s rights. Of course, so does one who takes a chattel from another.4
As said above, we think federal law controls the nature of the obligation embodied in these instruments. There is one Supreme Court decision which deals at length and thoroughly with the problem of the rights of one who acquires a called negotiable bond for value and in good faith but shortly after the call has been made. That case is Morgan v. United States, 1885, 113 U.S. 476, 5 S.Ct. 588, 28 L.Ed. 1044. The Court there said that, 113 U.S. 498, 5 S.Ct. 596, “the bond becomes, after the maturity of a call for redemption, payable at the option of the holder on demand, but without future interest * * * it cannot be that the legal effect of such a call for the purpose of redemption is the same as if the bond had been originally framed as an obligation to pay absolutely on a day previously fixed.”5
In Smyth v. United States, 1937, 302; U.S. 329, 58 S.Ct. 248, 82 L.Ed. 294, Mr_ Justice Cardozo stated categorically that, redemption clauses in Government bonds “are provisions for the acceleration of maturity at the pleasure of the Government, and upon publication of the notice of call for the period stated in the bonds, the new date became substituted for the old one as if there from the beginning.’” 302 U.S. at page 353,6 58 S.Ct. at page 252.
*305To us it seems apparent that the language of the Supreme Court in 1937 differs quite materially from the language of the Supreme Court in 1885. If the Cardozo language is taken literally the bonds which we deal with in this case were certainly overdue at the time of their negotiation to the First National Bank in Indiana.
There is a further complication here. There is good authority which indicates that if one knows that negotiable instruments have been accelerated, they become, at least as to him, overdue instruments.7 There is testimony in this case from the cashier of the Indiana bank that he knew these bonds had been called. If the authorities just cited are correct, then the bank knowingly took overdue instruments. But in the Morgan case the Court states as a fact that the purchasers of the bonds knew that they had been called. And it is quite evident that the Court, through Mr. Justice Matthews, attached no significance to that fact. What would be held if the case came up today we have no way of knowing.8
But there is one further point, however, which we think is controlling. In the Morgan case the negotiation to the purchaser by the thief or one who held from him was within three months of the effective date of call. Does the time element make any difference? We think it does. Again reverting to language in the Smyth case and also language in the Morgan case, itself, we think this called bond became an instrument payable on demand at the option of the holder. Mr. Justice Matthews speaks of the instrument, after call, as “a bond redeemable at the treasury on demand, without interest after the maturity of the call * * Whether these bonds would be treated as “demand instruments” as to someone who did not know of the call, we need not decide. But we refer again to the admissions of the cashier of the bank in Indiana. He knew that the bonds had been called. Certainly as to his bank these instruments became payable on demand at the option of the holder.
The rule for determining rights of purchasers of demand paper has been many times litigated.9 A demand instrument circulates free from equities for a reasonable time. What is a reasonable time depends upon the nature of the paper, the usage of business with respect to such instruments and the facts of the particular case.10 If the paper is currency it is hard to say when a reasonable time has passed. But a bond no longer bearing interest and with a batch of coupons calling for interest which have now become ineffective is hardly to be compared with a federal reserve *306note which one picks up as he cashes a check at a bank counter. In this case the bank in Indiana got these bonds about four and one-half years after the effective date of the call. We think that was not a reasonable time after they had become “due” and that, therefore, the taker could not claim the rights of a holder in due course.11
II. The Proof of Good Faith and Burden Thereof.
It is true that the Indiana bank was not a purchaser of this paper in the sense that it bought it. But we do not think it helps the analysis of the problem to call the bank a mere “conduit.” It was a “holder” of the paper because it was in possession of an instrument payable to bearer.12 There is no doubt, too, that both Parnell and the bank were persons to whom the instrument had been negotiated. Section 30 of the Negotiable Instruments Law, Pa.Stat.Ann. tit. 56, § 81 (1930) states:
“An instrument is negotiated when it is transferred from one person to another in such manner as to constitute the transferee the holder thereof. If payable to bearer, it is negotiated by delivery; if payable to order, it is negotiated by the in-dorsement of the holder, completed by delivery.”
Now we come to the provision of the law that contains the controlling language for this case. That is Section 59 of the Negotiable Instruments Law and here is the appropriate section as it appears in Purdon’s:
“§ 139. Burden of proof when title is defective
“Every holder is deemed prima facie, to be a holder in due course; but when it is shown that the title of any person who has negotiated the instrument was defective, the burden is on the holder to prove that he or some person under whom he claims acquired the title as holder in due course. But the last mentioned rule does not apply in favor of a party who became bound on the instrument prior to the acquisition of such defective title.” Pa.Stat.Ann. tit. 56, § 139 (1930).
See First National Bank of Blairstown v. Goldberg, 1941, 340 Pa. 337, 17 A.2d 377, where the section was applied.
In appellants’ briefs there seem to be points made that the federal rule applies at this place and that if the federal rule applies the burden on the holder is different. We do not see any basis for this claim. We have already said that Pennsylvania law determines the rights acquired by transfer. But regardless of this the quoted section of the statute was a codification of the law merchant rule which had prevailed before the statute was passed. This is quite clear on the authorities. Canajoharie Nat. Bank v. Diefendorf, 1890, 123 N.Y. 191, 25 N.E. 402, 10 L.R.A. 676 (and cases cited therein) ; Keegan v. Rock, 1905, 128 Iowa 39, 102 N.W. 805 (and cases cited therein) ; Parsons v. Utica Cement Co., 1909, 82 Conn. 333, 73 A. 785; Ireland v. Scharpenberg, 1909, 54 Wash. 558, 103 P. 801 (and cases cited therein); Campbell v. Cincinnati Fourth Nat. Bank, 1910, 137 Ky. 555, 126 S.W. 114. That being so, whether one goes to uneodified mercantile law or to codified statute the rule is just the same.
Now, to apply that rule to the situation in this case. Rocco was a holder. Parnell was a holder. Indiana bank was a holder. So must have been the person who took the bonds from plaintiff bank and passed them on. That person certainly had a defective title for he (or they) stole the bonds.13 Therefore, under Section 59 of the statute, it was incumbent upon these defendants to show either that they or some person under whom they claimed held as a holder in due course and the rights of a holder in *307due course are described in Section 57 of the statute14 and the qualifications for one to become a person in that happy situation are stated in Section 52.15 That provision, as it appears in Purdon’s, is also worth quoting.
“§ 132. Who is a holder in due course
“A holder in due course is a holder who has taken the instrument under the following conditions:
“1. That it is complete and regular upon its face.
“2. That he became the holder of it before it was overdue, and without notice that it had been previously dishonored, if such was the fact.
“3. That he took it in good faith and for value.
“4. That at the time it was negotiated to him he had no notice of any infirmity in the instrument or defect in the title of the person negotiating it.”
We are, therefore, in this situation. The instruments are shown to be stolen. Someone has them. We do not know who, nor do we know how they got to Rocco. We do know that Rocco turned them over to Parnell, Parnell to the bank in Indiana and that bank in turn to Federal Reserve in Cleveland. By the words of the statute the burden is on these people to establish their lack of notice of defective title.
The only thing that an appellate court needs to decide upon this question is whether the verdict of the jury, which necessarily found they did not establish their lack of notice, is a supportable verdict. Both the bank and Parnell claimed that they took the paper in ordinary course of business and the bank pointed out that all it got out of the transaction was a small fee for collection. Mr. Parnell likewise claimed to have made only a nominal amount for handling the collection for Rocco but his testimony was flatly contradicted by Rocco who was brought back from jail to testify and was not cross-examined by either of the other defendants.
As to Parnell, the testimony of Rocco, if the jury believed it (and after verdict we must take it that they did), was itself sufficient to cast very great suspicion upon the honesty of Parnell’s claim of good faith. The language in which Rocco described the matter, too, was, again if his testimony was believed, enough to discredit good faith in the transaction. For example, when questioned about procedure, he said, “Well, I can’t answer that question truthfully either, as to whether he took his out or I gave him his * * * ” The whole affair seemed to have been conducted without any record of any kind being made by either party.
There was this business, too, of the way in which the money was secured. The cashier of the bank, it was testified, telephoned to Mr. Parnell when the credit was received from Federal Reserve Bank, and Parnell got a cashier’s check for the amount right away and immediately proceeded to cash it and get the money in small bills. This was done with the two batches of bonds here concerned and with another batch of bonds which had been cashed a little bit earlier. Now, of course, there is nothing against the law in a man getting a check cashed in any form he wants it. But it does seem a little unusual to have even a lawyer who does business for clients in three transactions get several thousands of dollars worth of small bills. At least twelve reasonable jurors might raise their eyebrows at this. The facts do not tend to show the regularity and good faith of the transaction, the “ordinary course of business” aspect of the things the parties were doing. Furthermore, the jury saw the witnesses.
As to Mr. Parnell, the point discussed earlier in this opinion with regard to a called bond becoming demand paper does not apply. There is nothing to show that Mr. Parnell knew the bonds had been called and he, himself, denied it. The verdict for the plaintiff, as to him, rests *308on the fact that the jury’s finding that the burden of proving good faith had not been sustained is a verdict which is sufficiently supported by the evidence.
Now as to the bank, if we are right in saying that the bank was a taker of demand paper an unreasonable length of time after the maturity had been advanced by the call, the bank is clearly liable. Even without that, however, there is enough here to let the verdict stand although the evidence is not so strong against the bank as it is against Mr. Parnell.
We think the circumstances surrounding this negotiation were such as to arouse some suspicion. These two batches of bonds and one other before had been collected by the bank on behalf of Mr. Parnell. Notification was given him by telephone by the same bank officer each time. He received a cashier’s check each time and proceeded to cash it into currency each time. With regard to the bonds here involved the bank took them, knowing they were called, with unpaid coupons, eight in number, attached to them. And these coupons, as already has been explained, do not call for the payment of money since the call cancelled the obligation to pay interest.
When one goes back to the earlier cases which talk about overdue paper, one of the things which is stressed is the fact that this overdue paper is not the kind of thing which is circulating in the channels of commerce; that the fact it is still around after its maturity shows something, not criminal, but not in due course of business either. We think that the taking of such paper as that involved here is not the ordinary course of business kind of thing which one would expect to be done. Or, if that is too strong, the fact that it was so taken does not help the party with a burden of establishing his good faith to show it.
We conclude that as to both the defendant, Parnell, and the bank, there is sufficient evidence to justify the jury’s finding against them in view of the burden which they had under the law.
III. Objections to Exhibits.
There were certain exhibits to which objection was made. These consisted of a notice sent out by the Federal Reserve Bank of San Francisco to the Pittsburgh Branch, Federal Reserve Bank of Cleveland, notices of claim of loss from the plaintiff bank addressed to the Pittsburgh Branch of the Federal Reserve Bank of Cleveland, a copy of a notice circulated by the Federal Bureau of Investigation in the area of the Pittsburgh Branch of the Federal Reserve Bank of Cleveland. It is not claimed that any of these reached the Indiana bank so as to charge it with the knowledge which these notices contained. The judge limited their use to the establishment of the loss by the plaintiff and that notices of the loss went out through banking channels.16 This was not error. The analogy of the “hue and cry” immediately suggests itself. And we think that the fact of a notice being broadcast in the bank’s vicinity is admissible on the question of whether the bank may have had some knowledge. But, in view of the limitation placed by the judge upon the evidence we need not decide this.
*309IV. Joint and Several Tortfeasors.
The defendant bank also asked for an instruction to the effect that the plaintiff could not have a verdict against more than one of these alleged converters. This instruction was refused and it claims error. We think the bank is incorrect. The general rule with regard to the liability of several persons in such an action as this is that the satisfaction of the judgment against one precludes proceeding against another. This is the rule as it appears in the Restatement of Torts, § 249, and this is the rule as it is generally applied in Pennsylvania. Union of Russian Societies of St. Michael & St. George, Inc., v. Koss, 1944, 348 Pa. 574, 36 A.2d 433. There is some early authority in Pennsylvania that seems to indicate in actions for conversion that the securing of a judgment against one alleged tort-feasor has the same effect. See, e. g., Hyde v. Kiehl, 1898, 183 Pa. 414, 38 A. 998. These cases are not new and the authorities above cited announce the present-day rule. Whether the older cases represent the present law of Pennsylvania is doubtful. See Goodrich-Amram, Procedural Rules Service, §§ 2229(b), 2232(f), 2232(f)-l' (1940). But even then they do not go so far as to preclude a verdict against more than one defendant. It might well be, if they were still effective, that a plaintiff would have to elect, before judgment was entered, which defendant he wanted to pursue. There is, we conclude, no merit in this point made by the defendant.
The appellants have raised other points but there is no merit in them and they do not require discussion. We agree with the majority on the matter of interest.
Our view of the case would require af-firmance in 11,526, 11,533 and 11,536.

. 31 C.F.R. § 307.4 (1949). “Interest. Bonds and other interest-bearing securities will cease to bear interest on the date of their maturity, unless they have been *304called for redemption before their maturity in accordance with their terms, in which case they will cease to bear interest on the date fixed for redemption in the call. No interest can accrue after a security has become due and payable, whether at maturity or by virtue of a call for redemption before maturity.”


. Negotiable Instruments Law § 52 subd. 2, Pa.Stat.Ann. tit. 56, § 132 subd. 2 (1930). We cite the Pennsylvania statute as it existed before the adoption of the Uniform Commercial Code in this State. Our operative facts here occurred in 1948.


. Negotiable Instruments Law § 58, Pa. Stat.Ann. tit. 56, § 138 (1930); Britton, Bills and Notes, § 155 (1943); Lindsley v. First Nat. Bank of Philadelphia, 1937, 325 Pa. 393, 190 A. 876; Kittredge v. Grannis, 1926, 244 N.Y. 168, 155 N.E. 88.


. Negotiable Instruments Law § 58, Pa. Stat.Ann. tit. 56, § 138 (1930); Chafee, Bights in Overdue Paper, 31 Harv.L. Rev. 1104,1110 (1918); Britton, supra, § 123 (1943).


. The Court concluded that the bonds were “not overdue, in the commercial sense, till [sic] after the day of unconditional payment.” 113 U.S. at page 499, 5 S.Ct. at page 597. The Morgan case was cited and followed in Pflueger v. Broadway Trust & Savings Bank, 1931, 265 Ill.App. 569, 595. The Supreme Court of Illinois affirmed the decision on appeal on the-basis of the Morgan case, but also pointed out that there was no evidence of notice-of the call for redemption. 1932, 351 I1L 170, 184 N.E. 318.


. See also Britton, supra, § 23 (1943) (“From the business standpoint the accelerating clause is used for two purposes: (1) to permit the obligor to pay-the instrument before the arrival of the ultimate date of maturity, or (2) * * *■ The former is well illustrated by the redeemable or callable bond and promissory-notes of like nature.”); Beutel’s Brannan. Negotiable Instruments Law, 277 (7thi ed., 1948) (“ ‘This bond is subject to redemption at 105’ does not render the instrument non-negotiable; it is a mere acceleration clause.” Citing Sturgis Nat.. Bank v. Harris Trust & Savings Bank,. 1933, 351 111. 465, 184 N.E. 589, which only holds that a redemption clause does: not make the instrument non-negotiable.);. Bank of California v. National City Co., 1926, 138 Wash. 517, 244 P. 690, 693. (A redemption clause “has no other legal effect in this respect than to make the-*305bonds mature ‘on or before’ the fixed final date of maturity * * *.”); Lann v. United Steel Works Corp., 1938, 166 Misc. 465, 1 N.Y.S.2d 951, 956 (“The notice of redemption * * * simply served to accelerate the date of payment.”)


. Britton, supra, § 121 (1942); Aigler, Cases on Bills and Notes, 587 (1947) ; Beutcl’s Brannan, supra, 697-698 (and cases collected therein). But see Cliafee, Bights in Overdue Paper, 31 Harv.L.Rev. 1164 (1918).


. The modern commercial view upon the subject is expressed in Section 8-305 of the Uniform Commercial Code, Pa.Stat. Ann. tit. 12A, § 8-305 (1954), which provides as follows:
“§ 8-305. Staleness as Notice of Claims of Ownership
“An act or event which creates a right to immediate performance of the principal obligation evidenced by the security or which requires that the security be presented or surrendered for redemj)tion or exchange does not of itself constitute any notice of claims of ownership except in the case of a purchase “(a) after one year from any date set for a required presentment or surrender for redemption or exchange; or
“(b) if funds are available for payment, after six months from any date set for payment of money against presentation or surrender of the security.”


. Negotiable Instruments Law, § 53, Pa. Stat. Ann. tit. 56, § 133 (1936) ; Beutel’s Brannan, supra, 716-721 (and cases collected therein).


. Negotiable Instruments Law, § 193, Pa. Stat.Ann. tit. 56, § 494 (1930).


. Beutel’s Brannan, supra, 716-718,1344-1347.


. Negotiable Instruments Law, § 191, Pa. Stat.Ann. tit. 56, § 492 (1930).


. Negotiable Instruments Law, § 55, Pa. Stat-Ann. tit. 56, § 135 (1930).


. Pa.Stat.Ann. tit. 56, § 137 (1930).


. Pa.Stat.Ann. tit. 56, § 132 (1930).


. In reference to these exhibits the Court said: “I have admitted those prior exhibits, in accordance, as I understand, with plaintiff’s theory, that the bonds disappeared from the bank, not in the ordinary course of business, but in effect that they were stolen, that they gave notice, that they acted as a person who had lost some property. And through banking channels, the proper notices were given.
“Now, the question is, it isn’t necessarily conclusive on your man, your bank, as to whether they got it or whether they didn’t. But notices went out through banking channels. If he wants to bring that home to you, that is up to him.” The limitations on the use of these exhibits were explained to the jury on at least two occasions during the course of the trial.